Case 0:20-cv-60185-KMW Document 13 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-60185-CIV-WILLIAMS

  HOWARD COHAN,

        Plaintiff,

  v.

  BABY MARATHON, LLC,

        Defendant.
                                                 /

                                         ORDER

        THIS MATTER is before the Court on Magistrate Judge Alicia O. Valle’s report and

  recommendation (the “Report”) (DE 12) on Plaintiff Howard Cohan’s motion for final

  default judgment against Defendant Baby Marathon, LLC. (DE 10).            The Report

  recommends that Plaintiff’s motion be granted in part. No objections to the report were

  filed. Accordingly, upon an independent review of the Report, the record, and applicable

  case law, it is ORDERED AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 12) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for default judgment (DE 10) is GRANTED IN PART as set

            forth in the Report.

        3. Plaintiff shall be awarded attorneys fees in the amount of $3,325.00 and costs

            in the amount of $450.00.

        4. All pending motions are DENIED as moot. The Clerk is directed to CLOSE this

            case.
Case 0:20-cv-60185-KMW Document 13 Entered on FLSD Docket 11/16/2020 Page 2 of 2




          DONE AND ORDERED in Chambers in Miami, Florida, this 16th day of November,

  2020.




                                           2
